Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 04/30/2021 is acknowledged. Claims 9-10 have been amended. Claims 11-20 are newly added.  And the abstract has amended to not exceed 150 words. Thus, claims 1-20 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in “the output end of the operational amplifier U1-B is connected to the feedback loop (500) through the resistor R7” in figure 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1-20, it is suggested that all references characters should be removed or should be enclosed within parenthesis to avoid confusing and make it clearer.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  (For example, claims 2-8, 10, and 16-20).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
an LED driving power supply” should be changed to --a light emitting diode (LED) driving power supply--.
In claim 1, line 2, it is suggested that the limitation recites “a temperature detection circuit (100) for sensing a temperature change” should be changed to --a temperature detection circuit for sensing a temperature change of the LED driving  power supply-- to make it clearer.
In claim 1, line 4, it is suggested that the limitation recites “controlling the on-off of the circuit” should be changed to --controlling an on-off of a transistor in the switch control circuit-- to make it clearer and to avoid antecedence basis.
In claim 2, lines 4 and 5, the limitation recites “the non-inverting input end” should be changed to --a non-inverting input end-- and “the inverting input end” should be changed to --an inverting input end-- to avoid antecedence basis.
In claim 2, lines 6-7, the limitation recites “And that operational amplify U1-A is connected with the peripheral circuit” should be changed to --and the operational amplifier (U1-A) is connected with the peripheral circuit-- to make it clearer and to avoid antecedence basis.
In claim 4, lines 6 and 7, it is suggested the word recites “the diode Q1” should be changed to --the triode Q1-- to avoid antecedence basis.
In claim 4, line 7, it is suggested that the limitation recites “an inverting input end” should be changed to --the inverting input end-- to avoid antecedence basis.
In claim 4, line 8, it is suggested that “The emitter” should be changed to --the emitter--.

Please review and check all the claims carefully for the antecedence basis.
Claims 2-20 are depending on claim 1, and are objected as the similar reason as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable if all the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/04/2021